DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umeya et al (US PG Pub. No. 2009/0059158).
Regarding Claim 1, Umeya discloses, at least in figure 2: a decorative film (2 can have color) comprising: a reflective layer (10,¶ [0089], line 2) which consists of a dielectric multi-layer film (LC polymer) and develops a color due to an optical interference or a structural color (2 has color see ¶ [0108]), wherein the dielectric multi-layer film (10) has a plurality of regions (1a/1b) having different reflection performances in an in-plane direction (see reflections in fig. 2), at least one of the plurality of regions is a region (1a) having a specular reflectivity (¶ [0089], line 3, mirror), and at least another one of the plurality of regions is a region (1b) having a diffuse reflectivity (¶ [0090], line 2).  
Regarding Claim 3, Umeya discloses: wherein the reflective layer (10) is a cholesteric liquid crystal layer (¶ [0089], line 2) obtained by immobilizing a liquid crystal compound (¶ [0085], it is cured).  
Regarding Claim 7, Umeya discloses in  figure 2: a molded product  (2 + 10) obtained by molding the decorative film .
Furthermore, regarding the limitation “a molded product”; The claim limitation of "a molded product" is interpreted as product by process claim limitation. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Patentability of a claim to a product does not rest merely on the difference in the method by which the product is made (MPEP 2113).
Umeya’s decorative film is capable of being molded and thus satisfies the limitation in the claim.
Regarding Claim 8, Umeya discloses: an electronic device comprising: the molded product (¶ [0004], LC display. 
-----------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Umeya (158).
Regarding Claim 2, Umeya fails to disclose: wherein, in the region having a specular reflectivity, a ratio of a 5° specular reflectance to an integral reflectance at a reflected light peak wavelength is 50% or more, and in the region having a diffuse reflectivity, a ratio of a 5° specular reflectance to an integral reflectance at a reflected light peak wavelength is 1% or more and less than 50%.  
However, applicant has not established in the specification the criticality of these values as paragraphs [0031] and [0032] show numerous acceptable ranges and no experimental data has been provided to show that other ranges are not also acceptable.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention , to provide the claimed parameters in the decorative film of Umeya as a matter of obvious design choice and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventio to provide the claimed parameters in the decorative film  of Umeya, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
-------------------------------------------------------------------------------------------------------
Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Umeya (158) in view of Harada et al (US PG Pub. No. 2001/0040542).
Regarding Claim 4, Umeya fails to disclose: wherein the cholesteric liquid crystal layer in the region having a specular reflectivity forms a cholesteric alignment state in which the liquid crystal compound has a helical axis in a vertical direction of a surface of the decorative film.  
Umeya does disclose using a cholesteric liquid crystal and that it is specularly reflective (¶ [0089]).
Harada in paragraph [0011] teaches that a cholesteric LC with positive dielectric anisotropy is reflective when the helical axes are vertical to the cell surface (see fig. 26A).
Therefore, since Umeya desires a reflective LC, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a cholesteric LC material with positive dielectric anisotropy, as taught by Harada, to accomplish the reflection desired by Umeya and  since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
Regarding Claim 6, Umeya discloses: wherein the cholesteric liquid crystal layer (10) includes a plurality of regions having different pitches of helical structures (¶ [0100]).  
--------------------------------------------------------------------------------------------------------------
Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Umeya (158) in view of Ting et al (US PG Pub. Nol. 2007/`0109471).	
Regarding Claim 5, Umeya discloses : wherein, in the cholesteric liquid crystal layer (10) in the region having a diffuse reflectivity, helical axes in a cholesteric alignment state are different from each other in a plane (¶ [0096, last 4 lines) but fails to disclose: and a cholesteric liquid crystal structure has a flapping (wavy) structure in a cross-sectional view in a thickness direction. 
Ting teaches in paragraph [0029] and fig. 5, that creating a flapping surface of the LC layer; (periodic structure, see fig. 5), the reflective spectrum is broadened and the light is evenly diffused with such a structure (last 4 lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to create a surface of the LC material with a flapping structure in the decorative film  of Umeya, as taught by Ting, to more evenly diffuse the light.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2875